Exhibit 10.1 KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT By and Between INTEGRYS ENERGY GROUP, INC. And As Amended and Restated Effective May 1, 2010 TABLE OF CONTENTS Section Page 1. Definitions 2 (a) Act 2 (b) Affiliate and Associate 2 (c) Beneficial Owner 2 (d) Cause 3 (e) Change in Control of the Company 3 (f) Code 4 (g) Continuing Director 4 (h) Covered Termination 4 (i) Employment Period 4 (j) Good Reason 5 (k) Normal Retirement Date 5 (l) Person 5 (m) Separation from Service 5 (n) Termination of Employment 6 (o) Termination Date 6 2. Term of Agreement and Certain Terminations Prior to Change in Control of the Company 8 3. Employment Period 9 4. Duties 9 5. Compensation 10 6. Annual Compensation Adjustments 11 7. Termination For Cause or Without Good Reason 11 8. Termination Giving Rise to a Termination Payment 12 9. Payments Upon Termination 13 (a) Accrued Benefits 13 (b) Termination Payment 14 10. Death 17 11. Retirement 17 12. Termination for Disability 18 13. Termination Notice and Procedure 18 14. Further Obligations of the Executive 19 (a) Competition 19 (b) Confidentiality 19 (c) Nonsolicitation. 19 (d) No Disparagement. 20 15. Expenses and Interest 20 16. Payment Obligations Absolute 20 17. Successors 20 18. Severability 21 19. Amendment 21 20. Withholding 21 21. Certain Rules of Construction 22 i 22. Governing Law; Resolution of Disputes 22 23. Notice 22 24. No Waiver 22 25. Headings 22 26. Code Section 409A Compliance 23 ii KEY EXECUTIVE EMPLOYMENT AND
